Citation Nr: 0945989	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2001 to June 
2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut which, in part, granted service connection for 
PTSD and assigned an initial disability rating of 30 percent, 
effective June 11, 2004.

In December 2006, during the pendency of this appeal, the RO 
granted a higher disability rating of 50 percent for PTSD, 
effective June 11, 2004.  As a higher schedular evaluation 
for this disability is possible, the issue of entitlement to 
a rating in excess of 50 percent remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-
connected PTSD disability.  The Board observes that the most 
recent VA examination in May 2006 for the Veteran is over 
three years old.  In light of VA's duty to conduct a thorough 
and contemporaneous medical examination, and considering the 
current contentions, the Board finds that a new VA 
examination is necessary in order to decide the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991).

In addition, although the RO obtained records dated through 
December 2006, it is unclear whether all available pertinent 
VA treatment records have been obtained.  The Veteran's most 
recent VA treatment records should be obtained since they may 
contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain 
copies of any more recent, pertinent VA 
outpatient treatment reports.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and severity of 
his service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  The examiner must follow the 
guidelines provided in the Disability 
Worksheet for Mental Disorders 
Examination (revised May 1, 2007).  Prior 
to the examination, the claims folder 
must be made available for review.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should also 
comment on the service-connected 
disability's effect on the Veteran's 
ability to maintain and retain gainful 
employment.  Rationale should be provided 
for all conclusions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4. After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


